Citation Nr: 0305146	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  95-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
intervertebral disc syndrome with minimal degenerative 
changes and lower extremity neurological abnormality 
(formerly low back pain), currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from June 1963 to May 
1968.  

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In a November 1994 rating decision, the RO denied the 
appellant's claim of entitlement to a total disability rating 
based upon individual unemployability (TDIU).  In a February 
1996 rating decision, the RO denied a disability rating in 
excess of 40 percent for a service-connected back disorder.  

The appellant disagreed with both decisions and perfected an 
appeal to the Board, which in a February 1997 decision denied 
a disability rating in excess of 40 percent for the back 
disorder and remanded the TDIU claim for further evidentiary 
development.  The appellant then appealed to the United 
States Court of Appeals for Veterans Claims (Court) (then 
known as the United States Court of Veterans Appeals), which, 
by means of a Memorandum Decision issued in November 1998, 
vacated that portion of the Board's February 1997 decision 
denying the claim for an increased disability rating for a 
back disorder, remanding it to the Board for readjudication.  
In turn, the Board, in June 1999, remanded the issue to the 
RO for further evidentiary development.  After completion of 
this development, the Board denied the increased rating claim 
in an October 2000 decision and referred to the RO for 
appropriate action the TDIU claim.  

The appellant again appealed to the Court, which in an April 
2002 Order vacated the Board's October 2000 referral of the 
TDIU claim and its denial of an increased rating for the back 
disorder due to enactment of the VCAA, and ordered 
readjudication by the Board of the TDIU and increased rating 
claims.  

This decision will dispose of the claim for an increased 
rating for intervertebral disc syndrome.  The TDIU claim will 
be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  Intervertebral disc syndrome with minimal degenerative 
changes and lower extremity neurological abnormality is 
manifested by complaints of low back pain radiating down the 
lower extremities, slight limitation of motion accompanied by 
pain, some lumbosacral tenderness, and the absence of either 
organic pathology or sciatic neuropathy, productive of no 
more than severe impairment.  

2.  Intervertebral disc syndrome is not shown to have 
produced incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for intervertebral disc syndrome, with minimal degenerative 
changes and lower extremity neurological abnormality, are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased rating for the 
low back disability, and there is no particular application 
form required.  Thus, there is no issue as to provision of a 
form or instructions for applying for these benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2002).  As for the claim for TDIU, the appellant filed an 
application for that benefit in May 1994 and there is no 
issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).   

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In a September 1994 letter, the 
RO informed the appellant that it was seeking private medical 
records concerning his appeal.  In April 1995 and April 1996 
statements of the case, the RO told the appellant of the 
criteria for establishing TDIU and an increased rating for 
the back disability, as well as the evidence considered in 
evaluating these claims.  In September and December 1996 
letters, the RO informed the appellant that the case was 
docketed with the Board and that he could submit additional 
evidence concerning the appeal.  

In a February 1997 decision, the Board denied an increased 
evaluation for the low back disability and remanded the TDIU 
claim.  In May 1997, the Chairman of the Board denied the 
appellant's motion for reconsideration of that decision.  In 
November 1998, the Court vacated the Board's February 1997 
decision.  On the remanded TDIU claim, the RO took additional 
action, again denied the claim, and issued a June 1997 
supplemental statement of the case.  The Board then remanded 
the increased rating claim in June 1999 for additional 
development.  In June and September 1999 letters, the RO 
informed the appellant of the need for information as to 
medical providers that had treated his back disability since 
1994.  It then issued December 1999 and August 2000 
supplemental statements of the case listing the evidence 
considered, the legal criteria for evaluating the claim for 
an increased low back rating, and the analysis of the facts 
as applied to those criteria, thereby informing the appellant 
of the information and evidence necessary to substantiate 
that claim.  By a November 2002 letter, the Board informed 
the appellant of recent amendments to VA's Schedule for 
Rating Disabilities that changed the criteria for evaluating 
intervertebral disc syndrome.  

Although the RO and the Board have not specifically informed 
the appellant of the requirements of the VCAA or the 
regulations implementing that statute, the Court's April 2002 
Order was predicated on the appellant's argument that the 
adjudication did not comply with the VCAA requirements.  
Thus, the appellant had, even without RO or Board notice, 
knowledge of the requirements of the VCAA.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes receipt of VA 
and private medical records concerning the appellant's low 
back disability, his statements as to the severity of that 
disability and his employability, and copies of records 
utilized by the Social Security Administration (SSA) in its 
determinations.  The appellant has not identified any other 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
August 1995, October 1995, and October 1999.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

Service connection for a disability characterized as low back 
strain was granted by the RO in April 1985.  The RO noted 
that the appellant's service medical records showed 
complaints of lower back pain and a diagnosis of mild back 
strain, and that the report of a February 1985 VA examination 
revealed complaints of low back pain.  A noncompensable 
disability evaluation was assigned, effective as of December 
31, 1984.  In October 1989, the RO assigned a 10 percent 
disability rating for this disorder based on private medical 
records indicating complaints of radiating pain and evidence 
of paravertebral muscle spasms in the right lower lumbar 
region.  In a decision dated in December 1990, the Board 
assigned a 20 percent disability rating for this disorder, 
based upon a finding that it was manifested by muscle spasm 
and limitation of motion.  This decision was implemented by 
the RO by means of a December 1990 rating decision.  

In December 1992, the RO increased the disability rating to 
40 percent, following review of private medical records and 
the report of a VA examination.  The RO noted that VA 
examination findings revealed mild right lumbar scoliosis 
that was apparently related to muscle spasm, and that private 
medical records indicated, in part, the presence of 
tenderness at L2-3.  

In November 1994, the RO denied entitlement to a disability 
rating in excess of 40 percent for low back strain.  The 
appellant was notified of that decision, and of appellate 
rights and procedures, but did not timely appeal.  In August 
1995, he again sought an increased disability rating and, in 
February 1996, the RO again denied entitlement to a higher 
disability rating for this disorder, which was now 
characterized as intervertebral disc syndrome with minimal 
degenerative changes and lower extremity neurological 
abnormality (formerly low back pain).  This appeal ensued.  

VA examination in August 1995 showed that the appellant cited 
pain, along with cramping in his feet and discomfort and 
numbness down the inner side of the thighs to the great toes.  
On examination, it was noted that he had a guarded gait but 
not a prominent limp as he tried to walk on his heels, with a 
lag to the right great toe.  It was also noted that there was 
flexion in the lumbosacral area of about 40 degrees, no 
extension, segmental bending to 25 degrees, and rotation to 
20 degrees with two-inch chest expansion.  Reflexes were 
absent even with augmentation.  Leg lengths and 
circumferences were symmetric.  There seemed to be weakness 
in the extensor hallucis longis on both sides.  There was 
tenderness at about the L5 spinous process without radiation 
or pressure, and no sciatic notch tenderness.  It was noted 
that August 1995 x-rays showed degenerative disc disease with 
mild fourth lumbar root involvement, especially on the right 
side.  

In an October 1995 addendum to this report, the examining VA 
physician noted that the degenerative changes observed on x-
ray were in part related to service-connected strain and 
trauma.  

VA peripheral nerves examination in October 1995 indicated 
complaints of low back pain periodically radiating into both 
buttocks and down the posterior portions of the thighs, and 
at other times down the medial portions of the thighs, the 
medial portion of the calves, and sometimes the posterior 
portion of the calves.  He indicated that the pain could 
radiate into one side or the other, or into the medial or 
posterior portions, or in all places at the same time.  The 
report shows that, on examination, his gait, station, and 
Romberg were normal, and that straight leg raising tests were 
only equivocally positive at 90 degrees bilaterally.  The 
lower extremities appeared symmetric.  There was no 
detectable atrophy, fasciculation or abnormal movement.  
Muscle strength was 5/5 in all muscles with the exception of 
the dorsal flexors of the big toes, which were between 4/5 
and 4.5/5.  On sensory examination, there was no absolute 
loss.  The report notes an impression of minimal neurologic 
abnormalities, with minimal weakness and areflexia of the 
ankles, which was not necessarily pathologic.  In addition, 
there were minimal sensory changes and some pain that was 
suggestive of nerve root irritation; the examiner indicated 
that "[o]ne would have to agree" that this is related to 
his low back problems.  

The report of a March 1999 private electromyograph (EMG) test 
indicated an impression of "some suggestion" of chronic 
denervation in the left lower extremity and back at L5, and 
normal nerve conduction times.  The report of a private 
magnetic resonance image (MRI) test, also conducted in March 
1999, indicated an impression of small central disc 
protrusion at L5-S1 that did not appear to be causing any 
neural impingement.  A private physician, in an April 1999 
statement, reported that he had examined the appellant in 
March 1999, that the appellant felt low back pain that 
radiated down the right more than the left side, and that 
there was numbness.  The physician also indicated that 
"[h]is examination is without much evidence of any 
difficulty."  Sciatic neuropathy was noted by history and, 
according to the physician, there was characteristic low back 
pain down into the leg.  Ankle and knee jerks were thought to 
be normal, and there was "not that much" limitation of 
motion.  There was no apparent weakness and no excess 
fatigability (which the physician noted was a subjective 
complaint), and his coordination was good.  It was noted that 
a recent MRI test showed a central herniated disc at L5-S1 
that was not apparently pushing on any nervous tissue.  

VA spine examination in October 1999 showed complaints of 
intermittent episodes of back pain involving the lower back 
and radiating down the posterior aspect of both thighs to the 
knees.  The appellant also complained of intermittent 
episodes of numbness across his buttocks, and averred that 
sitting up straight, prolonged walking, and frequent bending 
aggravated his lower back.  He indicated that he was able to 
walk for about 15-20 minutes before his back began to hurt.  
On examination, it was noted that he stood erect, with a 
level pelvis and no scoliosis.  He flexed to 40 degrees, 
extended to 15 degrees, and bent laterally to both the right 
and left to 25 degrees.  Axial compression and simulated 
rotation caused no pain.  He complained of some tenderness at 
the spinal process of L5.  Straight leg raising was limited 
to 90 degrees by hamstring tightness but caused no sciatica.  
Hip rotation was painless.  On neurologic review, it was 
noted that deep tendon reflexes were absent in the knees and 
ankles bilaterally.  He could heel-and-toe walk without 
difficulty, and squat and rise from a squatting position 
without difficulty.  The examiner indicated that he could 
detect no motor weakness or sensory deficit in either lower 
extremity.  The circumference of the legs was equal, with no 
evidence of muscle atrophy.  The examiner noted that x-rays 
of the lumbar spine revealed no evidence of fracture, 
dislocation, narrowing of the disc, or osteophyte formation.  
The examination report indicates an impression of no 
objective evidence of organic pathology to explain the 
appellant's complaints of lower back pain.  

The examiner also indicated that normal range of motion in a 
man of the appellant's age should be flexion to 50 degrees, 
extension to 20 degrees, and lateral bending to each side to 
25 degrees.  The examiner noted that "[t]he normal" range 
of motion in the spine is seen only in young adults, and that 
diminution of spinal motion is due to natural aging, not 
disease.  The examiner further noted that the appellant had 
no measurable lumbar spine weakness.  The examiner explained 
that fatigue is a vague and subjective complaint that could 
not be measured, and that coordination is the function of the 
central nervous system and not the lumbar spine.  He noted 
that the appellant had no loss of motion due to weakness, 
fatigue, or incoordination and that, while functional ability 
may be compromised temporarily during acute flare-ups, it was 
not feasible to estimate the additional range of motion lost 
due to pain or use during a flare-up.  He also noted that the 
appellant's symptoms were not those of sciatic neuropathy, 
and that he could find no evidence of muscle spasm.  He 
further noted that he could not elicit deep tendon reflexes 
in the knees or ankles, but explained that this was normal 
for some individuals and not indicative of sciatic 
neuropathy.  He commented that it was impossible to 
distinguish the symptomatology of the service-connected 
injury from the aging process, and stated that "[i]t is 
important to understand that he pursued numerous jobs 
including heavy construction work after his discharge from 
the military."  

VA neurological examination in October 1999 documented the 
appellant's complaints of low back pain, along with radiating 
numbness into the posterior and interior portions of his 
thigh and calf on the right side down into the leg, and an 
inability to "feel things" as well in that area as in other 
places.  On examination, there was no evidence of spasms, or 
tenderness to palpation.  Straight leg raising tests were 
negative to 90 degrees bilaterally.  On motor examination, 
the lower extremities were symmetrical with normal muscle 
tone and strength, and no atrophy, fasciculation or abnormal 
movements.  On sensory examination, there was a clear-cut 
decrease, but not total absence, of pain and temperature over 
the L5 and perhaps the S1 dermatomes on the right side.  Deep 
tendon reflexes were 1+ in both knees and in the left ankle; 
in the right ankle the reflex was barely present to absent.  
In the examiner's opinion, according to the report, there was 
a significant difference between the right and left ankle 
jerks.  The appellant's gait, station, and Romberg were 
normal, and he was able to stand on his toes and heels.  The 
report indicated an impression that the appellant's 
neurologic abnormalities were mild, and mainly confined to 
differences in ankle jerks and decreased sensation.  The 
examiner noted that these were suggestive of a mild radicular 
involvement in an individual who has constant low back pain.  

In an undated statement, apparently received by VA in June 
2000, a private physician reported that an April 2000 
examination of the appellant had revealed tenderness and 
muscle spasms of the paravertebral musculature bilaterally, 
and tenderness upon digital palpation of the L4-L5 spinous 
processes.  Kemp's sign was positive bilaterally.  A Lasegue 
test was positive and demonstrated radicular pain along the 
sciatic nerve bilaterally.  Ely's test was positive on the 
right.  Patellar reflexes were slightly diminished 
bilaterally.  All lumbar range of motion tests were within 
normal physiological limits, although pain was elicited on 
all ranges of motion.  The appellant had mild difficulty 
walking on heels and toes.  The private physician indicated 
that any increase in the appellant's activity was not 
advised, and that an increase in activity could cause 
aggravation and symptoms to this area.  

In a December 2002 statement, a private physician indicated 
that he had been the appellant's family physician for many 
years.  The physician reported that the appellant had chronic 
low back pain radiating into his right foot for many years 
and wrote "I feel like this has been intervertebral disc 
syndrome with bulging disc and persistent pain."  The 
physician noted that the appellant had associated muscle 
spasm, was able to ambulate without much difficulty, had 
narrowing of the disc space at L5-S1 and L4-L5 levels.  The 
physician concluding by stating that the appellant had 
degenerative lumbar disc disease with some instability and 
chronic persistent pain.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  Nevertheless, past medical 
records do not take precedence over current findings in 
determining whether to increase a disability rating, although 
a rating specialist is directed to review the recorded 
history of disability to make a more accurate evaluation.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the appellant working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whatever system is affected, 
evaluations are based upon lack of usefulness of these parts 
or systems, especially in self- support.  The medical 
examiner must therefore furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of disability upon the 
person's ordinary activity.  In this connection, it will be 
remembered that a person may be too disabled to engage in 
employment although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38  C.F.R. 
§ 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The examination on which ratings are based must 
adequately portray the anatomical damage and the functional 
loss with respect to all these elements.  Functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).  

With regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry is to be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  The 
lumbar vertebrae are considered groups of minor joints, 
ratable on parity with major joints.  38 C.F.R. § 4.45 
(2002).  

The severity of lumbar spine disc disease is ascertained, for 
VA rating purposes, by the application of specific rating 
criteria that are set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. pt. 4 (2002).  The disability has 
been evaluated in the past as 40 percent disabling pursuant 
to the criteria of Diagnostic Code 5293 for intervertebral 
disc syndrome, 38 C.F.R. § 4.71a (2002), which corresponds to 
intervertebral disc syndrome that is productive of severe 
impairment, with intermittent relief.  A 60 percent rating, 
the highest rating provided for under this code, is warranted 
for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy and with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc, and with little intermittent relief.  These 
criteria involve loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
spine.  VAOPGCPREC 36-97 (citing Johnson, 9 Vet. App. at 10-
11).  

Effective September 23, 2002, during the pendency of this 
appeal, VA amended the criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  The revised criteria evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  This amended criteria 
provide for 40- and 60-percent evaluations as follows:  

60 percent:  With incapacitating episodes having a 
total duration of at least six weeks during the 
past 12 months.  

40 percent:  With incapacitating episodes having a 
total duration of at least four weeks but less than 
six weeks during the past 12 months.

See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes 
(1), (2), and (3)).  

By a November 2002 letter, the Board informed the appellant 
of these revised criteria.  See 38 C.F.R. § 20.903 (providing 
for notification of law to be considered by the Board and 
opportunity for response); cf. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (before Board addresses a question not 
yet addressed by the RO, it must consider whether appellant 
had adequate notice of the need and an opportunity to submit 
evidence or argument, and whether, in their absence, claimant 
is prejudiced).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the claimant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the claimant is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate this claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the appellant, if indeed one is more 
favorable than the other.

With regard to the application of the old version of the 
criteria, set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002), the report of the most recent VA neurologic 
examination, conducted in October 1999, showed that, while 
the appellant complained of low back pain radiating to the 
posterior and lateral portions of the right thigh and calf, 
there were no muscle spasms or significant tenderness to 
palpation.  Straight leg raising was negative to 90 degrees, 
while on motor examination the lower extremities were found 
to be symmetrical, with normal muscle tone and strength and 
no atrophy, fasciculation or abnormal movements.  In 
addition, the report indicated an impression that the 
neurologic abnormalities were only mild in nature, and 
suggestive of only a mild radicular involvement in an 
individual who has constant low back pain. While this report 
does show that intervertebral disc disorder was productive of 
some neurologic impairment, it does not show that any such 
impairment was pronounced in nature.  To the contrary, it 
shows that this impairment was deemed mild in degree.  

Likewise, VA examination in October 1999 indicated that the 
range of lumbar spine motion was only slightly compromised.  
The report showed flexion to 40 degrees, extension to 15 
degrees, and lateral bending to 25 degrees to both the right 
and left.  The examiner opined that normal range of motion 
for a man of the appellant's age was 50 degrees of flexion, 
20 degrees of extension, and 25 degrees of lateral bending; 
that is, the appellant's lateral bending was of normal range, 
while his flexion and extension were limited by only 10 and 5 
degrees, respectively.  The report noted an impression by the 
examiner that there was no objective evidence of organic 
pathology to explain the appellant's complaints of lower back 
pain.  In addition, the examiner found that the appellant had 
no measurable weakness in his lumbar spine, and noted that 
the fact that deep tendon reflexes in the knees or ankles 
could not be elicited was normal for some individuals and not 
indicative of sciatic neuropathy; he specifically stated, in 
fact, that the appellant's symptoms were not those of sciatic 
neuropathy.  It follows, in the absence of sciatic 
neuropathy, and with only slightly decreased range of lumbar 
motion shown, that the appellant's intervertebral disc 
disorder does not exhibit the persistent symptoms compatible 
with sciatic neuropathy that are requisite under Diagnostic 
Code 5293 for a 60 percent rating and which would be deemed 
manifestations of pronounced impairment.  

The evidence prepared by private medical sources likewise 
does not provide a basis for the assignment of a 60 percent 
disability rating.  The report of a March 1999 MRI test, 
while noting the presence of a small central disc protrusion 
at L5-S1, also noted that this protrusion did not appear to 
cause any neural impingement.  The undated statement from a 
private physician, referencing an April 2000 examination, 
showed some paravertebral muscle spasm and tenderness, and 
radicular pain along the sciatic nerve bilaterally, but also 
revealed patellar reflexes only slightly diminished.  All 
lumbar range of motion tests were within normal physiological 
limits, albeit with pain elicited on all ranges of motion.  
While this statement cited the presence of muscle spasm, and 
radicular pain along the sciatic nerve, it must be balanced 
against the findings set forth in the October 1999 VA spine 
examination, wherein it was noted that the symptoms were not 
those of sciatic neuropathy, and that it was impossible to 
distinguish his symptomatology from the aging process.  

Finally, the Board finds that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), whereby VA must consider functional 
impairment in ascertaining the appropriate level of 
disability compensation, do not furnish a basis for an 
increased disability rating in this case.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The manifestation of 
such impairment must be supported by adequate pathology.  
38 C.F.R. § 4.40 (2002).  Although the medical records show 
that the appellant complained of constant pain, these 
complaints were not substantiated by organic pathology 
elicited on examination.  In addition, while muscle spasms 
were observed on private examination in April 2000, the 
reports of the October 1999 VA examinations specifically 
noted that there were no such spasms, or any other pathology 
that was considered a manifestation of functional impairment.  
To the contrary, the examiner who conducted the VA spine 
examination specifically found at that time that there was no 
objective evidence of organic pathology to explain the 
appellant's complaints of low back pain.  The examiner also 
commented that, while the appellant's functional ability 
could be compromised temporarily during acute flare-ups, he 
had no loss of motion due to weakness, fatigue or 
incoordination.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased 
disability rating for intervertebral disc syndrome with 
minimal degenerative changes and lower extremity neurological 
abnormality, based on the old version of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002). 

Under the new version of Diagnostic Code 5293, the appellant 
may be assigned an evaluation in excess of the current 
evaluation using two alternative sets of criteria.  A 60 
percent evaluation may be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes (1) and (3)).  
While the record includes evidence that consistently 
demonstrate intervertebral disc syndrome, none of the 
evidence reveals such incapacitating episodes of a total 
duration of six weeks in a 12-month period.  VA examinations 
in August and October 1995 revealed degenerative disc disease 
with mild fourth lumbar root involvement and minimal 
neurologic involvement, without indication of incapacitating 
episodes.  VA examinations in October 1999 similarly included 
findings of radiating pain and minimal or mild neurologic 
findings, without evidence of incapacitating episodes.  While 
the October 1999 spine examination noted the appellant's 
ability to walk just 15 or 20 minutes before his back began 
to hurt, there was not discussion of incapacitation due to 
radiating pain associated with intervertebral disc syndrome.  
The private physician statements received in June 2000 and 
December 2002 similarly are silent as to any incapacitation.  
Because the evidence does not show intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, an 
evaluation in excess of 40 percent is not warranted pursuant 
to the new version of the criteria of Diagnostic Code 5293.  

Alternatively, the disability may be rated using Diagnostic 
Code 5293 by combining under 38 C.F.R. § 4.25 (2002) separate 
evaluations of chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be rated using 
criteria for the most appropriate orthopedic diagnostic code 
or codes and neurologic disabilities are to be rated 
separately using criteria for the most appropriate neurologic 
code or codes.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2)).  

With respect to orthopedic manifestations, Diagnostic Code 
5292 rates limitation of motion the lumbar spine, with a 10 
percent evaluation may be assigned for slight limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a (2002).  The August 1995 VA 
examination showed flexion at 40 degrees and extension at 
zero degrees, representing a loss of motion.  The October 
1999 VA examination reported flexion at 40 degrees, extension 
at 15 degrees, and lateral flexion at 25 degrees bilaterally; 
the examiner noted that, for the appellant's age, normal 
flexion was to 50 degrees, normal extension to 20 degrees, 
and normal lateral flexion to 25 degrees.  Thus, there is a 
loss of flexion and extension, though only a slight loss.  
Supporting that conclusion are April 1999 and June 2000 
private physician's statements indicating that there was not 
much limitation of motion and normal limitation of motion, 
respectively.  Applying these findings to the criteria of 
Diagnostic Code 5292 yields a 10 percent evaluation for 
slight limitation of motion.  

The orthopedic manifestations might also be evaluated under 
Diagnostic Code 5295 for lumbosacral strain, where a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only; a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion; a 
20 percent evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and a 40 percent 
evaluation for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a (2002).  The evidence discussed above indicates that 
the appellant complains of low back pain that radiated into 
his lower extremities, degenerative changes affecting the 
lumbar spine, and, slight limitation of motion without 
additional limitation due to pain, weakness, or fatigue.  The 
VA examinations in 1995 and 1999 reported no muscle spasm 
associated with the disability, though private physician's 
statements in June and December 2000 identified muscle spasm 
and tenderness associated with radicular pain.  Nothing, 
however, shows muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.  Accordingly, the evidence would support no more 
than a 10 percent rating under Diagnostic Code 5295.  There 
is also no showing of listing of the whole spine to the 
opposite side or a positive Goldthwaite's sign.  While there 
is limitation of forward flexion (to 40 degrees), that 
limitation cannot be characterized as marked, given that the 
October 1999 VA examiner noted normal for someone of the 
appellant's age was 50 degrees.  There was also no indication 
of a loss of lateral motion; the examiners measured lateral 
flexion in August 1995 and October 1999 to 25 degrees, and 
the examiner in October 1999 noted normal lateral flexion for 
someone of the appellant's age to be the same measurement.  
There were degenerative changes associated with the lumbar 
spine, but no abnormal mobility on forced motion.  Thus, 
under Diagnostic Code 5295, no more than a 10 percent 
evaluation would be appropriate.  

As for evaluation of the neurologic manifestations of the 
disability, the criteria of Diagnostic Code 8520 provide for 
evaluation of paralysis of the sciatic nerve.  Complete 
paralysis warrants an 80 percent evaluation (the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost).  The 
veteran does not have complete paralysis.  Incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a, note.  Mild 
incomplete paralysis warrants a 10 percent evaluation, 
moderate incomplete paralysis a 20 percent evaluation, 
moderately severe incomplete paralysis a 40 percent 
evaluation, and severe incomplete paralysis with marked 
muscular atrophy a 60 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002).  The evidence shows 
minimal neurologic involvement, at most.  VA peripheral 
nerves examination in October 1995 found minimal neurologic 
abnormalities, with minimal weakness and areflexia of the 
ankles, which was not necessarily pathologic.  The March 1999 
EMG test revealed some chronic denervation in the left lower 
extremity and back at L5, but a MRI that same month indicated 
a small central disc protrusion at L5-S1 that did not cause 
any neural impingement.  A private physician's evaluation in 
April 1999 was without evidence of any difficulty, though 
sciatic neuropathy was noted by history.  Although the 
October 1999 VA neurological examination indicated the 
appellant complained of sciatic neuropathy and an inability 
to "feel things" in the lower extremity, examination did 
not reveal abnormal movements.  The impression was mild 
neurologic abnormalities mainly confined to differences in 
ankle jerks and decreased sensation, which were suggestive of 
a mild radicular involvement.  There was no indication of 
paralysis of any kind.  Similarly, the private physician's 
statements in June and December 2002 were silent as to any 
paralysis associated with the intervertebral disc syndrome.  
Therefore, the evidence decreased sensation and mild 
radicular involvement supports, at most, a 10 percent rating 
under Diagnostic Code 8520.  

Therefore, evaluating the veteran's orthopedic manifestations 
as 10 percent disabling and neurologic manifestations as 10 
percent disabling, and combining them under 38 C.F.R. § 4.25 
with the noncompensable evaluation for service-connected 
hemorrhoids, yields a 20 percent combined evaluation.  As 
this combined evaluation is less than the currently assigned 
40 percent evaluation, a higher evaluation under the new 
version of Diagnostic Code 5293 is not warranted.  See 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2)).  

The medical evidence does not demonstrate that the appellant 
has ankylosis of the lumbar spine, so a rating under 
Diagnostic Codes 5286 or 5289, which pertain to spinal 
ankylosis or lumbar spine ankylosis, respectively, would not 
be appropriate.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the low back disability.  


ORDER

An increased disability rating for intervertebral disc 
syndrome with minimal degenerative changes and lower 
extremity neurological abnormality (formerly low back pain), 
currently evaluated as 40 percent disabling, is denied.  


REMAND

The RO initially denied the TDIU claim in a November 1994 
rating decision, from which the appellant perfected an appeal 
to the Board.  In February 1997, the Board remanded that 
claim for additional evidentiary development.  The RO, after 
accomplishing that development, issued a supplemental 
statement of the case in June 1997.  The RO has not issued 
any supplemental statements of the case since then concerning 
the TDIU claim.  In its October 2000 decision, the Board 
referred for initial adjudication a TDIU claim.  The Court, 
in an April 2002 Order, vacated that action and remanded the 
matter to the Board for adjudication of the TDIU claim 
previously perfected.  

Since June 1997, the record shows receipt of VA examination 
reports in October 1999 that are pertinent to the TDIU claim.  
As the RO has not issued any supplemental statements of the 
case since June 1997 dealing with the TDIU claim, the RO has 
not adjudicated this claim based on the record now before the 
Board and the appellant has not received notice of the RO's 
treatment of that evidence.  VA must issue to the appellant a 
supplemental statement of the case if it receives 
"additional pertinent evidence" after issuance of a 
statement of the case and before the case is certified to the 
Board.  38 C.F.R. § 19.31 (2002).  The record does not show 
that VA has done so.  

The case is REMANDED to the RO for the following development:

The RO should again review the record and 
adjudicate the TDIU claim.  If that claim 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

